IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

JOHN CORSALE and DAVID TAYLOR,
individually and on behalf of all other

similarly situated, Civil Action No. 18-996

Plaintiffs, Judge Marilyn J. Horan
V.

SPERIAN ENERGY CORPORATION,

Defendant.

OPINION AND ORDER

Plaintiffs John Corsale and David Taylor, individually and on behalf of all others
similarly situated, bring a putative class action against Defendant Sperian Energy Corporation
under Pennsylvania’s Unfair Trade Practices and Consumer Protection Law (UTPCPL), 73 P.S.
§ 201-1 ef seg. (ECF No. 62). The Complaint was first filed by Plaintiff Corsale on May 24,
2018 in the Eastern District of Pennsylvania. (ECF No. 1). On August 21, 2018, Plaintiff
Corsale, now joined by Plaintiff Taylor, filed an Amended Complaint with leave of court. (ECF
No. 31). On September 25, 2018, Defendant Sperian Energy filed a Motion to Dismiss for
failure to state a claim under Fed. R. Civ. P. 12(b)(6). (ECF No. 36). Following briefing and
oral argument, the Court granted the Motion, thereby dismissing the Amended Complaint, on
April 10, 2019, (ECF No. 61). The Court, however, granted Plaintiffs leave to amend as to one
part of Count II, in which Plaintiffs alleged a claim under the UTPCPL, but found that
amendment as to Plaintiffs’ other claims was futile. (ECF No. 61). On April 24, 2019, Plaintiffs
filed a Second Amended Complaint containing the single count that is now before the Court.

(ECF No. 62). Defendant Sperian Energy subsequently filed a Motion to Dismiss for failure to
state a claim under Fed. R. Civ. P. 12(b)(6) and a Motion to Strike the class allegations. (ECF
No. 64). The parties have briefed the issues and the Motion is now ripe for decision.
For the following reasons, Defendant Sperian Energy’s Motion to Dismiss will be

granted, and the Motion to Strike will be moot.

I. Background

Plaintiffs provide a lengthy factual background, much of which is contained in this
Court’s previous Opinion. (ECF Nos. 61, 62). Relevant to Plaintiffs’ single claim, however, are
the following facts. In or around June 2015, Defendant Sperian Energy solicited Plaintiff John
Corsale by mail, promising that Defendant Sperian Energy “would provide him a competitive
rate if he switched” from his utility company to Defendant Sperian Energy. Jd. at 464. Upon
receiving the solicitation letter, Plaintiff Corsale called Defendant Sperian Energy to learn more,
and Defendant Sperian Energy allegedly “reaffirmed its promises of a competitive rate if
Plaintiff switched to its electricity plan.” /d. Plaintiff Corsale switched from his existing utility
company to Defendant Sperian Energy and thereafter received a welcome letter, dated June 30,
2015, along with a document detailing the terms and conditions of the agreement. (ECF No. 62-
1; ECF No. 62, at § 65). This initial document (hereinafter, “Initial Terms and Conditions”)
stated that the parties agreed Plaintiff Corsale was bound for a three-month term, during which
time he would pay a fixed rate for electricity. (ECF No. 62-1, at 2). Additionally, the Initial
Terms and Conditions explained that if Plaintiff Corsale chose to continue with Defendant
Sperian Energy beyond the initial three-month term, the agreement would roll over to a month-
to-month variable rate. (ECF No. 62, at § 65; ECF No. 62-1, at 3). The Initial Terms and

Conditions further explained the circumstances under which Defendant Sperian Energy could
modify the fixed-rate term agreement and the variable-rate agreement. (ECF No. 62-1, at 3-4).
Specifically, the Initial Terms and Conditions stated

This agreement does not renew automatically. At the end of the initial term, if you
do not choose a new product, your term products will rollover into a month-to-
month variable product. Sperian reserves the option to modify any term product in
the event of a Material Adverse Change. A Material Adverse Change is defined as
a market or regulatory event beyond Sperian’s control, which would cause a
material negative effect on Sperian being able to perform its obligations under this
Agreement. ... You will receive two written notices from us either as a bill
message or in a separate email or direct mail that precedes either the expiration date
of your Agreement or the effective date of any proposed changes in Terms. We
will explain your options to you in these two advanced notifications.

If you have a variable product agreement with us, Sperian Energy may amend the
terms of this Agreement at any time, consistent with any applicable law, rule or
regulation, by providing notice to Customer of such amendment at least thirty (30)
days prior to the effective date thereof. Sperian Energy will supply Customer with
a current version of this document annually and upon request.
(ECF No. 62-1, at 3-4).
As to the variable-rate price structure that would take over once the initial three-month
term ended, assuming that Plaintiff Corsale did not cancel his services with Defendant Sperian

Energy, the Initial Terms and Conditions provided, in part,

The price for our Month to Month variable product will be calculated monthly and
may change each month in response to market fluctuations based on several

conditions including the wholesale electricity prices .... Sperian Energy’s price
may be higher or lower than the [Electric Distribution Company’ s] rate in any given
month.

Id. at 4 (emphasis added). Additionally, the Initial Terms and Conditions provided that “No
savings are guaranteed.” Id.

Subsequently, in a letter dated August 18, 2015, Defendant Sperian Energy notified
Plaintiff Corsale that the end of his initial three-month term was approaching, on or about
October 3, 2015. (ECF No. 62-4, at 2; ECF No. 62, at § 66). The letter also served as

notification to Plaintiff Corsale that Defendant Sperian Energy had updated its terms and
conditions. Jd. Plaintiffs allege that the Updated Terms and Conditions gave Defendant Sperian
Energy greater discretion in setting its variable rates than the Initial Terms and Conditions, in
that the Updated Terms and Conditions removed “wholesale electricity prices” from the price
structure and replaced it with discretionary language. (ECF No. 62, at 9{ 55,59). The language
at issue in the Updated Terms and Conditions stated,

If you select a variable product, the price will be calculated monthly and may

change each month in response to market fluctuations and conditions at the

discretion of Sperian Energy. Sperian Energy’s price may be higher or lower than

the EDC’s rate in any given month.
(ECF No. 62-4, at 3) (emphasis added).

Then, in or around November 2015, Defendant Sperian Energy solicited Plaintiff David
Taylor by telephone, allegedly promising “that Sperian would provide him with a competitive
rate if he switched.” (ECF No. 62, at § 67). Plaintiff Taylor switched to Defendant Sperian
Energy for electricity. Jd. at {§ 67-68. Defendant Sperian Energy sent Plaintiff Taylor a
welcome letter, dated November 5, 2015, and a document detailing the terms and conditions of
the parties’ agreement, which were virtually identical to Plaintiff Corsale’s welcome letter and
Initial Terms and Conditions. (ECF No. 62-2; ECF No. 62, at {§ 69--70). And, like Plaintiff
Corsale, prior to the end of Plaintiff Taylor’s initial three-month term, Plaintiff Taylor received a
notification letter from Defendant Sperian Energy, dated December 29, 2015, informing Plaintiff
Taylor that his three-month term would end on or about February 13, 2016, and that the terms
and conditions had been updated. (ECF No. 62-3, at 3). The Updated Terms and Conditions
received by Plaintiff Taylor in December 2015 were identical to the Updated Terms and

Conditions that were sent to Plaintiff Corsale in August 2015. (ECF No. 62, at § 85; ECF No.

36-3, at 4-6).
Neither Plaintiff Corsale nor Plaintiff Taylor cancelled his contract with Defendant
Sperian Energy at the conclusion of the initial three-month term, and their contracts rolled over
into month-to-month variable-rate plans. (ECF No. 62, at {{f 65, 69). Plaintiffs” monthly bills
included a comparison of the rate charged that month by Defendant Sperian Energy and the rate
charged by Plaintiffs’ prior utility companies. /d. at § 108 n.12,4110n.14. During the time that
Plaintiff Corsale was under a month-to-month variable-rate plan, Defendant Sperian Energy
charged Plaintiff Corsale at a rate that ranged from 13% to 102% greater than the rate Plaintiff
Corsale would have paid had he stayed with his prior utility company, Met-Ed. /d. at § 108.
Similarly, Defendant Sperian Energy charged Plaintiff Taylor at a rate that ranged from 6% to
135% greater than the rate Plaintiff Taylor would have paid his prior utility company, West Penn
Power. /d. at § 110. Plaintiff Corsale cancelled his contract with Defendant Sperian Energy in
April 2018, two and a half years, or approximately thirty billing periods, after his contract rolled
over to a variable-rate plan. /d. at 107. Plaintiff Taylor likewise canceled his contract with
Defendant Sperian Energy in May 2018, two years and three months, or approximately twenty-
seven billing periods, after his contract rolled over to a variable-rate plan. Jd. at J 109.

Plaintiffs now bring their present Second Amended Complaint, alleging that Defendant
Sperian Energy violated the UTPCPL by engaging in a bait-and-switch tactic that ultimately
“caused thousands of Pennsylvania consumers to pay considerably more for their electricity than

they should otherwise have paid.” /d. at (1, 153-178.

If. Legal standard
In deciding a motion to dismiss a complaint under Rule 12(b)(6), a court must first

“accept all factual allegations as true” and “construe the complaint in the light most favorable to

the plaintiff.” Kid v. Thompson, 740 F.3d 118, 122 (3d Cir. 2014) (internal quotations omitted).
The court then must “determine whether, under any reasonable reading of the complaint, the
plaintiff may be entitled to relief.” Jd. A complaint is sufficient only when it is facially
plausible, meaning that the court is able “to draw the reasonable inference that the defendant is
liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 US. 662, 678 (2009) (citing Bell
Atlantic Corp. v. Twombly, 550 U.S. 544, 556 (2007)). To be plausible on its face, the complaint
must contain more than “[t]hreadbare recitals of the elements of a cause of action” and “mere
conclusory statements.” Jd. The court need not “accept unsupported conclusions and

unwarranted inferences.” Morrow vy. Balaski, 719 F.3d 160, 165 (3d Cir. 2013).

II. Discussion

In their single-count Second Amended Complaint, Plaintiffs allege that Defendant
Sperian Energy violated two provisions of the UTPCPL. First, Plaintiffs claim that Defendant
Sperian Energy violated § 201-2(4)(ix), which prohibits “[a]dvertising goods or services with
intent not to sell them as advertised,” by advertising that its rates were “competitive” but instead
charging rates that were “dramatically higher than wholesale prices.” (ECF No. 62, at {§ 155,
163-64). Second, Plaintiffs allege that Defendant Sperian Energy violated § 201-2(4)(xx1), the
UTPCPL’s “catch-all” provision, which prohibits “[e]ngaging in any other fraudulent or
deceptive conduct which creates a likelihood of confusion or of misunderstanding,” by engaging
in a bait-and-switch scheme regarding the manner in which the month-to-month variable-rate
would be calculated. Jd at §§ 155, 157. Defendant Sperian Energy moves to dismiss the Second
Amended Complaint, arguing that Plaintiffs have simply tried to repackage their claims that were
dismissed with prejudice by the Court. (ECF No. 65, at 6). Defendant Sperian Energy also
argues that Plaintiffs’ UTPCPL claim is barred by the parol evidence rule and the gist of the

action doctrine. (ECF No. 65, at 21-22),
A. False advertising provision

First, regarding Plaintiffs’ allegations that Defendant Sperian Energy violated the
UTPCPL by engaging in false advertising, (ECF No. 62, at {§ 60-61, 155), this is the first time
that such a claim has been raised by the Plaintiffs. In this Court’s prior Opinion, the Court gave
Plaintiffs leave to amend as to the narrow issue of the alleged bait-and-switch scheme. Plaintiffs
did not request, and the Court has not granted, leave to amend to add an additional claim.
Nevertheless, even if the Court were to allow amendment of the Second Amended Complaint to
include a claim under the false advertising provision of the UTPCPL, the claim would still fail.

To state a claim under § 201-2(4)(ix) of the UTPCPL, “a plaintiff must allege: (1) a
defendant’s representation is false; (2) it actually deceives or has a tendency to deceive; and (3)
the representation is likely to make a difference in the purchasing decision.” Seldon v. Home
Loan Servs., 647 F. Supp. 2d 451, 466 (E.D. Pa. 2009) (quotations omitted). However,
puffery—‘‘exaggeration or overstatement expressed in broad, vague, and commendatory
language’”—is not actionable under the UTPCPL. Landau v. Viridian Energy PA LLC, 223 F.
Supp. 3d 401, 416 (E.D. Pa. 2016) (quoting Castrol Inc. v. Pennzoil Co,, 987 F.2d 939, 945 3d
Cir. 1993)). Relevant here, one category of non-actionable puffery “involves claims of
superiority over a competitor’s product.” Commonwealth v. Golden Gate Nat’l Senior Care
LLC, 194 A.3d 1010, 1023 (Pa. S. Ct. 2018). Similarly, other courts have found that “vague
promises of cost savings and competitive rates” constitute mere puffery. Landau, 223 F. Supp.
3d at 416.

Not only are the allegations regarding the advertising threadbare—Plaintiffs allege only
that Defendant Sperian Energy advertised that it offers “competitive” rates—but such a vague

claim of “competitive” rates is puffery and, therefore, not actionable. Accordingly, this portion
of Plaintiffs’ UTPCPL claim, even if properly added to the Second Amended Complaint, fails as

a matter of law.

B. Catch-all provision

Second, as noted above, the UTPCPL’s list of “unfair or deceptive acts or practices”
finishes with a catch-all provision, which prohibits “[e]ngaging in any other fraudulent or
deceptive conduct which creates a likelihood of confusion or of misunderstanding.” 73 P.S.
§ 201-2(4)(xxi). Plaintiffs allege that Defendant Sperian Energy violated this provision when it
failed to inform its customers that it never intended to base the variable-rate price structure on
wholesale electricity prices, but instead “always intended to update its contract, and always did
in fact update its contract, despite no material adverse events in the marketplace or other
justification to remove its requirement to calculate its variable rates considering wholesale
electricity prices.” (ECF No. 62, at § 157). Defendant Sperian Energy argues that the Second
Amended Complaint should be dismissed because Defendant Sperian Energy did not act
deceptively when it transitioned Plaintiffs from the Initial Terms and Conditions to the Updated
Terms and Conditions, primarily because neither the Initial nor the Updated Terms and
Conditions required that Defendant Sperian Energy “‘tie its variable rates to wholesale electricity
prices,” (ECF No. 65, at 15). Additionally, Defendant Sperian Energy notes that Plaintiffs
misread the language of the contract and thus incorrectly rely on the “Material Adverse Change”
term. Jd. at 17. Lastly, Defendant Sperian Energy contends that Plaintiffs “cannot show that

they suffered any ascertainable loss as a result” of the alleged deceptive conduct. Jd. at 19.

i. Meaning of “Material Adverse Change”
As an initial matter, Plaintiffs focus their claim heavily on the “Material Adverse
Change” language in the Initial Terms and Conditions. (See, e.g., ECF No. 62, at 59, 62, 71,
82, 90, 157). Plaintiffs contend that this language precluded Defendant Sperian Energy from
changing the terms of the agreement relevant to the variable-rate contract period without the
existence of a Material Adverse Change. See, e.g., id. at {§ 8, 58-59, 66, 70. Plaintiffs further
contend that no Material Adverse Change occurred and that Defendant Sperian Energy engaged
in deceptive conduct when it modified the contract terms through the Updated Terms and
Conditions. Jd. at 90. However, Plaintiffs misread the plain language of the contract. The
relevant provision in the Initial Terms and Conditions states that “Sperian reserves the option to
modify any term product in the event of a Material Adverse Change,” but that “If you have a
variable product agreement with us, Sperian Energy may amend the terms of this Agreement at
any time... .” (ECF No. 62-1, at 3-4 (emphases added)). In other words, Defendant Sperian
Energy agreed to limit the circumstances under which it would be able to modify the terms and
conditions of a term product—like Plaintiffs’ initial three-month, fixed-rate plans—to the
occurrence of a Material Adverse Change. But, for variable products—like Plaintiffs’ month-to-
month, variable-rate plans that ensued once their respective initial three-month, fixed-rate term
products ended—Defendant Sperian Energy could modify the terms and conditions at any time,
so long as they gave sufficient notice such that customers could cancel their contracts. With the
Updated Terms and Conditions, Defendant Sperian Energy did not modify the terms and
conditions of Plaintiffs’ three-month, fixed-rate term plans; it only modified the terms and
conditions of the month-to-month, variable-rate plans, which it could do at any time. Thus, to
the extent that Plaintiffs’ claim is based upon the “Material Adverse Change” language, the

claim fails.
Setting aside all references to the Material Adverse Change provision, then, the Court
now turns to what remains of Plaintiffs’ bait-and-switch claim, brought under the catch-all

provision of the UTPCPL.

ii. Merits of bait-and-switch claim

Under the “deceptive” portion of the catch-all provision of the UTPCPL, a plaintiff
establishes a claim by showing (1) a deceptive act; (2) the plaintiffs justifiable reliance on that
deceptive act; and (3) that the plaintiff’s justifiable reliance resulted in ascertainable loss.
Montanez v. HSBC Mortg. Corp., 876 F. Supp. 2d 504, 519 (E.D. Pa. 2012).

a. Deceptive conduct. Regarding the first element, the language of the catch-all provision
requires that the deceptive conduct produce “a likelihood of confusion or misunderstanding.” 73
P.S. § 201-2(4)(xxi). Additionally, courts have described “deception” and “deceptive conduct”
in various ways. For example, a deceptive act is “the act of intentionally giving a false
impression or a tort arising from a false representation made knowingly or recklessly with the
intent that another person should detrimentally rely on it.” Seldon, 647 F.Supp.2d at 470
(internal quotations omitted). Similarly, “[ajn act or a practice is deceptive or unfair if it has the
capacity or tendency to deceive,” Christopher v. First Mut. Corp., 2006 U.S. Dist. LEXIS 2255,
at *11 (E.D. Pa. Jan. 20, 2006), or if it “is conduct that is likely to deceive a consumer acting
reasonably under similar circumstances,” Montanez, 876 F. Supp. 2d at 519.

The Third Circuit has previously dealt with the deceptive nature of bait-and-switch tactics
in the context of a Truth in Lending Act case—the facts of which make the Third Circuit’s
reasoning relevant here. Rossman v. Fleet Bank Nat’l Ass’n, 280 F.3d 384, 395-400 (3d Cir.
2002). In Rossman, the plaintiff received an offer to obtain a credit card with no annual fee. /d.

at 387. The offer also contained a provision that the credit card company “reserve[d] the right to

10
change the benefit features associated with your Card at any time.” Jd. at 388. The plaintiff
accepted the offer, and shortly thereafter, she received her credit card and a “Cardholder
Agreement” that reiterated the no-annual-fee provision and the change-in-terms provision. Jd. A
few months later, the credit card company sent the plaintiff a letter informing her of its intention
to change the terms of the agreement to include an annual fee, claiming that the fee was
necessary because of interest rate hikes by the Federal Reserve. Jd. The plaintiff alleged,
however, that “despite [the credit card company’s] protestations that it had been effectively
forced to cease offering the card without an annual fee, it continued to solicit other new
customers with offers for no-annual fee credit cards,” only to impose a fee after customers signed
up. Jd. at 389.

The Third Circuit found that the annual fee disclosures in the offer and initial contract,
required by the Truth in Lending Act, were misleading. Jd. at 397. The court explained, “It is
the bait, not the switch, that is deceptive” because “the real intention [of the bait] is simply to
create a contact with the buyer that allows the seller to switch the consumer to a more profitable
sale.” Id. at 396. In other words, it is the seller’s intention at the time of the offer (or initial
contract) that determines whether the offer was deceptive. The court went on to explain, “In one
sense, the solicitation disclosures were accurate—the agreement . . . did not contemplate an
annual fee”; however, “in another sense, if [the credit card company] intended to impose an
annual fee shortly thereafter, the disclosures were at least misleading.” Jd. at 397, This was so
because “[a] reasonable consumer would expect that, even if the terms may change, the stated
terms are those that the card issuer intends to provide,” but that the offer and initial contract
“feigned an intention to provide credit under a set of terms that [the credit card company] did not

intend to provide over time.” Jd. (emphasis added).

11
Here, Plaintiffs allege a pattern of conduct similar to that in Rossman: Defendant Sperian
Energy included in its initial contract with each Plaintiff Corsale and Plaintiff Taylor that once
their fixed-rate terms ended and their plans rolled over to variable-rate plans, the variable rate
would “be calculated monthly and may change each month in response to market fluctuations
based on several conditions including the wholesale electricity prices.” (ECF No. 62-1, at 4;
ECF No. 62, at § 157). However, before the variable-rate plans could take effect, Defendant
Sperian Energy changed that language to “may change each month in response to market
fluctuations and conditions at the discretion of Sperian Energy.” (ECF No. 62-4, at 3; ECF No.
62, at § 157). Like in Rossman, the change is not in itself problematic; Defendant Sperian
Energy was allowed, under the plain language of the contract, to make changes at any time to the
terms of a variable-rate energy plan, and had Defendant Sperian Energy changed the variable-
rate provision as to all customers at a single point in time, such a change would not be suspect.
Rather, Defendant Sperian Energy entered into the Initial Terms and Conditions with Plaintiff
Corsale in June 2015, and then the Updated Terms and Conditions took effect in October 2015.
(ECF Nos. 62-1, 62-4), One month later, in November 2015, Defendant Sperian Energy entered
into the Initial Terms and Conditions (identical to the Initial Terms and Conditions received by
Plaintiff Corsale) with Plaintiff Taylor, and then, effective February 2016, changed Plaintiff
Taylor to the Updated Terms and Conditions. (ECF Nos. 62-2, 62-3). It appears, then, that
much like the facts in Rossman, at the time Defendant Sperian Energy entered into the Initial
Terms and Conditions with each Plaintiff, Defendant Sperian Energy had the present intention to

later change the variable-rate term to a more discretionary or permissive structure.’ It is

 

' Although how much more discretionary is a matter of debate. The Initial Terms and
Conditions states that the variable rate “may change each month in response to market
fluctuations based on several conditions including the wholesale electricity prices’”—meaning

12
Defendant Sperian Energy’s intention at the time of the Initial Terms and Conditions that
matters; and, at this stage of the pleadings, Plaintiffs have sufficiently pleaded that the Initial
Terms and Conditions constitute deceptive conduct within the meaning of the UTPCPL.

b. Justifiable reliance and ascertainable loss. Having found that Plaintiffs plead facts
sufficient to show that Defendant Sperian Energy engaged in deceptive conduct, the next issues
to consider are whether Plaintiffs justifiably relied on that deceptive conduct, and if so, whether
that justifiable reliance caused an ascertainable loss. See Montanez, 876 F. Supp. 2d at 519.
Whether a plaintiff's reliance was justifiable “‘is typically a question of fact for the fact-finder to
decide, and requires a consideration of the parties, their relationship, and the circumstances
surrounding their transaction.’” Levine v. First Am. Title Ins. Co., 682 F. Supp. 2d 442, 467
(E.D. Pa. 2010) (quoting Toy v. Metro. Life Ins. Co., 928 A.2d 186, 208 (Pa. 2007)). A court
may nonetheless determine, “even at the motion to dismiss stage, that a plaintiffs allegations of
justifiable reliance fail as a matter of law.” Plumbers’ Local Union No. 690 Health Plan v.
Apotex Corp., 2017 U.S. Dist. LEXIS 156443, at *22 (E.D. Pa. Sept. 25, 2017) (citing Hunt v.
United States Tobacco Co., 538 F.3d 217, 227 (3d Cir. 2008)).

In order for a plaintiff’s reliance to be justifiable, it must be reasonable, and it often
“depends on whether the recipient knew or should have known that the information supplied was

false.” Porreco v. Porreco, 811 A.2d 566, 571 (Pa. 2002). After all, “[i]fa man knows the truth

about a representation, he is neither deceived nor defrauded, and any loss he may sustain is in

 

that “wholesale electricity prices” is but one factor that “may” be considered. The same
provision in the Updated Terms and Conditions, on its face, allows Defendant Sperian Energy
greater discretion by removing the expressly-named condition (“wholesale electricity prices”)
and adding “‘at the discretion of Sperian Energy.” But, in light of the permissive nature of the
Initial Terms and Conditions, it is not clear, in a practical sense, how much more discretion the
Updated Terms and Conditions actually provided Defendant Sperian Energy.

13
effect self-inflicted.” Emery v. Third Nat'l Bank of Pittsburgh, 162 A. 281, 284 (Pa. 1932).
Lastly, the UTPCPL requires that a plaintiff show that he has suffered, a result of his justifiable
reliance, an “ascertainable loss of money or property, real or personal.” 73 P.S. § 201-9.2(a).

Here, Plaintiffs allege that they “justifiably relied on Defendant’s wrongful actions to
their detriment” when they “entered into agreements to purchase electricity from Sperian.” (ECF
No. 62, at §§ 174-75). They further allege that they suffered an ascertainable loss in the form of
“monies based on the difference in the rates they were charged versus the rates they would have
been charged had Sperian charged rates based on the wholesale market price and rate of
electricity or had they not switched to Sperian from their previous utility providers.” (ECF No.
62, at { 176). Plaintiffs have sufficiently pleaded that they justifiably relied on the Initial Terms
and Conditions as of the time they received the Initial Terms and Conditions. The Initial Terms
and Conditions, however, permitted Defendant Sperian Energy to, upon notice, modify the terms
of any variable-rate plan at any time. And, the Initial, as well as the Updated, Terms and
Conditions allowed Plaintiffs to cancel the variable-rate plan at any time. Defendant Sperian
Energy gave Plaintiffs notice that the terms would change relative to the variable-rate plan,
effective at the end of the initial three-month term. Specifically, the Updated Terms and
Conditions informed Plaintiffs that Defendant Sperian Energy intended to have greater discretion
in setting the variable rate. Plaintiffs had ample opportunity to reject the Updated Terms and
Conditions prior to the effective date but did not do so. In other words, when Defendant Sperian
Energy sent Plaintiffs the Updated Terms and Conditions, it essentially showed its hand and gave
Plaintiffs plenty of time to get out of what Plaintiffs now consider to be a bad deal.

Therefore, Plaintiffs were not only aware that the terms of their contracts with Defendant

Sperian Energy were subject to change, and that the terms were going to change, but they also

14
accepted this change. Plaintiffs’ acceptance of this change made the Updated Terms and
Conditions the controlling contract and caused the Initial Terms and Conditions to be defunct.
Any reliance that Plaintiffs continued to have on the Initial Terms and Conditions beyond the
end of the initial three-month term was unreasonable as a matter of law because Plaintiffs knew
that the Initial Terms and Conditions were outdated and obsolete. Consequently, for Plaintiffs to
have a viable UTPCPL claim, any ascertainable loss they suffered must have come about as a
result of their justifiable reliance during that initial three-month, fixed-rate term. However, the
monetary loss alleged by Plaintiffs is related only to the time during which they were under the
variable-rate plan, after the initial three-month term ended. Any loss Plaintiffs suffered under the
variable-rate plan, then, did not come about as a result of their justifiable reliance. Thus,
Plaintiffs were “neither deceived nor defrauded” in violation of the UTPCPL under their
variable-rate plans, “and any loss [they] may [have] sustain[ed] is in effect self-inflicted.”?
Emery, 162 A. at 284.

In conclusion, although Plaintiffs plead facts showing that Defendant Sperian Energy
engaged in deceptive conduct, and that they justifiably relied on that deceptive conduct, at least
for a short period of time, Plaintiffs fail to plead facts showing that their justifiable reliance
resulted in an ascertainable loss. Accordingly, Plaintiffs’ UTPCPL claim must be dismissed for

failure to state a claim.

 

> Moreover, Plaintiffs’ monthly bills included a side-by-side comparison of the rate charged by
Defendant Sperian Energy and the rate they would have paid had they remained with their prior
utility companies. The reasonableness of any belief that Plaintiffs continued to have that the
rates charged by Defendant Sperian Energy would be based on the wholesale market rate—
which Plaintiffs interpret to mean that Defendant Sperian Energy’s rates would be the same or
lower than Plaintiffs’ prior utility companies’ rates—is belied by the fact that Plaintiffs
continued on as customers of Defendant Sperian Energy for over two years, despite receiving a
side-by-side comparison each month showing that Defendant Sperian Energy’s rates were, in
Plaintiffs’ words, “substantially higher.”

15
C. Parol evidence rule, gist of the action doctrine, and economic loss doctrine
Having decided that Plaintiffs’ UTPCPL claim fails, the Court does not need to address

the applicability of the parol evidence rule nor the gist of the action doctrine at this time.

IV. Conclusion

Based on the foregoing, Defendant Sperian Energy’s Motion to Dismiss is GRANTED,
and the Second Amended Complaint is hereby DISMISSED. Additionally, having found that
Plaintiffs’ Second Amended Complaint fails to state a claim for which relief may be granted,

Defendant Sperian Energy’s Motion to Strike the class allegations is MOOT.

     

 

IT IS SO ORDERED. 3 /
/ )
“ /
& / ~ YF wo f
“y fh, ae 4 é Leg of ES | a
DATE lehiplesy J, de G (kK bucbigeX [EA Cle~

MarilyrrJ? Hoga

United States District Judge

16
